Case 20-32633-sgj11 Doc 18 Filed 10/23/20                    Entered 10/23/20 21:27:37               Page 1 of 18




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


       DEBTORS’ EMERGENCY MOTION FOR INTERIM AND FINAL RELIEF
1   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
    Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
    III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts
    VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts
    XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill
    Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie
    Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC
    (9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts
    XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill
    Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
    Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX,
    LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill
    Concepts XXVII, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC
    (1431); Movie Grill Concepts XXXI, LLC (3223); Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts
    XXXIII, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605);
    Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts
    XXXVII, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill Concepts XXIII, LLC (7893);
    Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVII, LLC (5866); Movie Grill
    Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (5940);
    Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LIII, LLC
    (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners 3, LLC
    (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC Management I, LLC
    (3224).


DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                                Page 1 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20               Entered 10/23/20 21:27:37           Page 2 of 18



  AUTHORITY TO PAY ALL OR A PORTION OF THE PREPETITION CLAIMS OF
                    CERTAIN CRITICAL VENDORS

        Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by

and through their proposed undersigned counsel, file this Emergency Motion for Authority to Pay All or a

Portion of the Prepetition Claims of Certain Critical Vendors (the “Motion”). In support of this Motion, the

Debtors would respectfully show the Court as follows:

                                             I.
                                  JURISDICTION AND VENUE
        1.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District

pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections

105, 363, 365, 1107, and 1108 of Title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 6004(h) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                II.
                                           BACKGROUND
        2.      On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

(the “Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11

Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

        3.      An official committee of unsecured creditors has yet to be appointed in these

Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter

11 Cases.

        4.      SMG is engaged in the dine-in movie theater business. In addition to its movie

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before

and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including



DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                        Page 2 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20                  Entered 10/23/20 21:27:37            Page 3 of 18



Arizona, California, Florida, Georgia, Illinois, Indiana, North Carolina, Pennsylvania, Texas, and

Virginia. All theaters operate under the brand name “Studio Movie Grill.”

        5.       A detailed description of the Debtors and their businesses, and the facts and

circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater

detail in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions

and First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is

incorporated by reference in this Motion.

                                                III.
                                         CRITICAL VENDORS
        6.       In the ordinary course of their business operating movie theaters, the Debtors need to

pay certain critical vendors to continue their current limited operations. Such critical vendors include

specifically food and liquor vendors. The Debtors require continuing provision of all such goods on

the same, or more favorable, term that existed prior to the Petition Date.

        7.       Moreover, the bulk of such prepetition amounts are likely subject to 11 U.S.C. §

503(b)(9) administrative priority treatment.

                                         IV.
                          RELIEF REQUESTED & BASIS FOR RELIEF
        8.       By this Motion, the Debtors seek the authority, but not the direction, to pay all or a

portion of these critical vendor claims, as identified on Exhibit “A” hereto and US Foods to the

extent necessary, provided however that critical vendors agree to provide their prepetition trade

terms; if such terms are not continued then any payment to the critical vendors shall be an

unauthorized postpetition transfer pursuant to Section 549 and is returnable to the Debtors’ estates.

Due to the centrality to the Debtors’ operations as a movie theater enterprise that provide dine-in

and bar services, the relief sought herein is critical to the Debtors’ reorganization and operational

efforts. The Debtors need access to food and liquor deliveries on the same terms as existing on the

Petition Date in order to generate revenue. If such requested relief is not granted and the critical


DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                           Page 3 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20               Entered 10/23/20 21:27:37           Page 4 of 18



vendors ultimately refuse to continue to provide goods, it is uncertain if the Debtors will be able to

continue operations, which will imperil the Debtors’ reorganization, damage the estates, and

diminish any returns to creditors.

        9.      In the exercise of their sound business judgment, the Debtors believe, that the failure

to satisfy the unsecured claims listed above, in whole or in part, is likely to result in the critical

vendors refusing to provide critical goods to the Debtors during the post-petition period. This

outcome would have an immediate effect on the Debtors’ ability to operate their business.

Therefore, the Debtors seek the authority, but not direction, to pay all or a portion of the amounts

owing to critical vendors. The Debtors estimate the maximum amount needed to pay the prepetition

claims of the critical vendor counterparties is approximately $27,871, which represents only a small

percentage of the total amount of the prepetition claims in these Chapter 11 Cases. The funds for

this amount will be available under the current DIP financing budget being contemporaneously

proposed to the Court.

A.      The Court may also Authorize Payment of the Claims Pursuant to Section 363
        11.     Courts have authorized payment of prepetition obligations under Section 363 of the

Bankruptcy Code where a sound business purpose exists for doing so. See, e.g., In re Ionosphere Clubs,

Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (finding that a sound business justification existed to

justify payment of certain claims); Armstrong World Indus., Inc. v. James A. Phillips, Inc., (In re James A.

Phillips, Inc.), 29 B.R. 391, 397 (S.D.N.Y. 1983) (authorizing, pursuant to Section 363, contractor to

pay prepetition claims of some suppliers who were potential lien claimants, because payments were

necessary for general contractors to release funds owed to debtors).

        12.     Similarly to the above statements, the Debtors’ access to food and liquor is

paramount to its operations. Any payments made under the requested authority would be

insubstantial compared to the likely significant operational damage that might result from



DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                        Page 4 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20             Entered 10/23/20 21:27:37         Page 5 of 18



nonpayment. Accordingly, these payments would be vital to a successful reorganization and would

ultimately benefit the Debtors’ other creditors through the existence of continued revenue.

Moreover, such authority will empower the Debtors to achieve a smooth transition into bankruptcy.

For such reasons, the Debtors assert that it would be in their sound business judgment to pay these

claims.

B.        The Court may also Grant the Motion Pursuant to the Necessity of Payment Doctrine

          13.   Section 105(a) of the Bankruptcy Code authorizes the Court to issue “any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy

Code].” 11 U.S.C. § 105(a). The purpose of Section 105(a) is to “assure the bankruptcy courts power

to take whatever action is appropriate or necessary in aid of the exercise of their jurisdiction.” 2

COLLIER ON BANKRUPTCY ¶ 105.01 (16th ed. rev. 2020). Under Section 105(a) of the Bankruptcy

Code, courts may permit pre-plan payments of prepetition obligations when essential to the

continued operation of a debtor’s businesses. See In re Just for Feet, Inc., 242 B.R. 821, 825 (D. Del.

1999). The Debtors submit that the relief requested in this Motion is critical to the Debtors and is

justified under Section 105(a) of the Bankruptcy Code.

          14.   Moreover, the relief requested in this Motion is supported by the well-established

“necessity of payment” rule (also referred to as the “doctrine of necessity”). See In re Lehigh & New

England Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981) (a court could authorize the payment of prepetition

claims if such payment was essential to the continued operation of the debtor when there “is the

possibility that the creditor will employ an immediate economic sanction, failing such payment”); see

also In re Penn Central Transp. Co., 467 F.2d 100, 102 n.1 (3d Cir. 1972) (holding necessity of payment

doctrine permits “immediate payment of claims of creditors where those creditors will not supply

services or material essential to the conduct of the business until their pre-reorganization claims

have been paid”); Just for Feet, 242 B.R. at 824-45 (debtors may pay prepetition claims that are



DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                   Page 5 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20               Entered 10/23/20 21:27:37          Page 6 of 18



essential to continued operation of business); Pension Benefit Guarantee Corp. v. Sharon Steel Corp. (In re

Sharon Steel Corp.), 159 B.R. 730, 736 (Bankr. W.D. Pa. 1993) (embracing “necessity of payment”

doctrine and citing Leigh & New England Ry. Co. with approval); In re Columbia Gas Sys., Inc., 171 B.R.

189, 191-92 (Bankr. D. Del. 1994) (same). The same rationale applied in these cases also applies to

the Debtors’ efforts to continue their business operations and to preserve the going concern value

of its business for the benefit of its creditors. Without the requisite authority to pay the critical

vendors, the Debtors cannot continue to provide dine-in service uninterrupted.

        15.       Allowing the Debtors to pay the claims, pursuant to all or some of the above-

referenced provisions, is especially appropriate where, as here, doing so is consistent with the “two

recognized policies” of chapter 11 of the Bankruptcy Code—preserving going concern value and

maximizing the value of property available to satisfy creditors. See Bank of Am. Nat’l Trust & Says.

Assoc. v. 203 N LaSalle St. P‘ship, 526 U.S. 434, 453 (1999). The Debtors respectfully submit that

similar relief is warranted in these Chapter 11 Cases because without the films provided by the

studios, the Debtors could not continue to operate their business or move towards a successful

reorganization.

C.      Request for Waiver of Bankruptcy Rules 6004(a) and 6004(h)
        16.       Given the nature of the relief requested, the Debtors respectfully request a waiver of

(i) the notice requirements under Bankruptcy Rule 6004(a); and (ii) the 14-day stay under Bankruptcy

Rule 6004(h), to the extent that either rule is applicable hereto.

D.      Reservation of Rights
        17.       Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any claim, or

an approval or assumption of any agreement, contract or lease under Bankruptcy Code Section 365.

Likewise, if this Court grants the relief sought herein, any payment made pursuant to the Court’s

order is not intended and should not be construed as an admission as to the validity of any claim or


DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                       Page 6 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20                         Entered 10/23/20 21:27:37                 Page 7 of 18



a waiver of the Debtors’ rights to dispute such claim subsequently.

                                                          V.
                                                        NOTICE
         18.       Notice of this Motion will be provided to: (i) the Office of the United States Trustee;

(ii) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific

pleading; (iv) those persons who have formally appeared and requested notice and service in these

proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent2;

(vi) counsel for any official committees appointed by this Court; (vii) the consolidated list of the 30

largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a regulatory

or statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the

circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors

respectfully submit that no further notice is required.

         WHEREFORE, the Debtors respectfully request that the Court enter an order

substantially in the form attached hereto as Exhibit “B” (i) granting the relief requested in this

Motion authorizing Debtors to pay all or a portion of the prepetition claims of certain critical

vendors; and (ii) granting such other relief as the Court deems just and proper.


DATED: October 23, 2020                                   Respectfully submitted,

                                                          LAW OFFICES OF FRANK J. WRIGHT, PLLC

                                                          By:     /s/ Frank J. Wright
                                                                   Frank J. Wright
                                                                   Texas Bar No. 22028800
                                                                   Jeffery M. Veteto
                                                                   Texas Bar No. 24098548
                                                                   Jay A. Ferguson
                                                                   Texas Bar No. 24094648

                                                          2323 Ross Avenue, Suite 730
2
 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020, by and among,
among others, the Debtors, the DIP Agent, and the lenders party thereto.


DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                                        Page 7 of 8
Case 20-32633-sgj11 Doc 18 Filed 10/23/20            Entered 10/23/20 21:27:37         Page 8 of 18



                                               Dallas, Texas 75201
                                               Telephone: (214) 935-9100
                                               PROPOSED COUNSEL TO DEBTORS
                                               AND DEBTORS-IN-POSSESSION




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 /s/ Frank J. Wright
                                               Frank J. Wright




DEBTORS’ MOTION TO PAY CRITICAL VENDORS                                                  Page 8 of 8
   Case 20-32633-sgj11 Doc 18 Filed 10/23/20         Entered 10/23/20 21:27:37   Page 9 of 18


DISTRIBUTOR                                            Amount
Ace Beverage Co. - CA
Adams Beverages of NC, LLC
Advance Beverage Co., Inc.
Alliance Beverage dba Breakthru Beverage Arizona
Andrews Distributing of N. TX - Dallas
Anheuser-Busch Sales of Central LA
Anheuser-Busch Sales of Inland Empire
Associated Distributors-Roanoke dba Breakthru Bev
Atlanta Beverage
BAKFISH Brewing Co
Ben E. Keith Beverages
Breakthru Beverage Illinois, LLC
Carolina Premium Beverage
Cavalier Distributing Indiana LLC
Chesbay Distributing dbaPremium Distributors of VA
Chicago Beverage System, Inc.
City Beverages - Orlando
Classic City Bev, LLC dba Beverage South - Athens
Classic Distributing and Beverage Group, Inc.
Co Hop Beverages LLC
Cowtown Brewing Co.
Craft Beer Guild of Los Angeles
Crescent Crown Distributing - AZ
Crystal Springs Spirits, LLC
Eagle Rock - Norcross
East Texas Brewing Company, LLC dba ETX Brewing Co
Elgin Beverage Company
Empire Distributors, Inc. - Atlanta
Empire Distributors, Inc. - Charlotte
Epic Wines
Euclid Beverage, Ltd. - North Aurora
Favorite Brands, LLC - Dallas
Fisher59 - Denton
Florida Distribution Company LLC
Fullclip Craft Distributors
General Wholesale - Marietta
General Wholesale - Stonehill
Georgia Crown Dist Co - McDonough
GG Distributing
Golden Brands
Granite Falls Brewing Company
Great Bay Distributors, Inc.
Harbor Dist - CA dba Gate City/Allied/High Desert
Hensley & Company - Phoenix
Heritage Wine Cellars - IL
Hop Secret
                                                                         EXHIBIT "A"
  Case 20-32633-sgj11 Doc 18 Filed 10/23/20          Entered 10/23/20 21:27:37   Page 10 of 18


Houston Distributing Co.
Indiana Wholesale W & L dba Johnson Brothers of IN
JJ Taylor Distributing - Tampa
Johnson Brothers - Tampa
Johnson Brothers of NC dba Mutual Dist of NC
Lakeshore Beverage
M. Price Distributing Co.
Markstein Beverage Co. of Sacramento
Martin House Brewing Company
Maverick Wine Company, LLC - IL
Meck ABC #19 North Tryon St
Midway Wholesalers, Inc.
Monarch Beverage Co.
MPWS Co. dba Pioneer Wine Companies
Muller, Inc.
Mussetter Distributing
National Distributing Co. - Atlanta
NoDa Brewing Company
Northeast Sales Dist - Winder
Oak Highlands Brewery
Origlio Beverage
PA Wine and Spirits
Pacific Beverage Co.
Penn Beer Sales & Service
Pepin Distributing Company
Peticolas Brewing Company
Premier Beverage Co.dba Breakthru Beverage Florida
R & K Distributors
Regal Wine Company
Republic National Dist - Ashland
Republic National Dist - Grand Prairie
Republic National Dist - Houston
Republic National Dist - Indiana
Republic National Dist - Tampa
Saccani Distributing Company
Savannah Distributing - Atlanta
Schamberger Bros., Inc.
Shannon Brewing
Silver Eagle Distributors Houston LLC
Skyland Distributing
Southern Glazer's Wine & Spirits of AZ
Southern Glazer's Wine & Spirits of FL
Southern Glazer's Wine & Spirits of IL
Southern Glazer's Wine & Spirits of IN
Southern Glazer's Wine & Spirits of N. CA
Southern Glazer's Wine & Spirits of S. CA
Southern Glazer's Wine & Spirits of TX
  Case 20-32633-sgj11 Doc 18 Filed 10/23/20   Entered 10/23/20 21:27:37   Page 11 of 18


Spec's Family Partners
Stone Brewing Co., LLC
Sun King Brewing Company
Superior Beverage Co., Inc.
Tahoe Spirits, Inc.
The Olde Mecklenburg Brewery
Tri-Cities Beverage Corp.
Triple C Brewing Company
True Vine Brewing Company
Tryon Distributing Co.
Ultimate Distributors
United Distributors - Atlanta
Virginia ABC
Windy City Distributing, LLC
Wine Warehouse
Winebow Group - Mid Atlantic South
Winebow, Inc.
Young's Market Company of Arizona
Young's Market of CA, LLC
Zink Distributing
  Case 20-32633-sgj11 Doc 18 Filed 10/23/20         Entered 10/23/20 21:27:37   Page 12 of 18


Vendor Name                        Total
Andrews Dist of N Texas             $         304
Ben E. Keith Beers                  $         156
DBI Beverage Sacramento             $         172
GLAZERS WHOLESALE                   $         126
Markstein Beverage of Sacramento    $       1,032
Mussetter Distributing              $         129
Premier Beverage Company            $           -
REPUBLIC BEVERAGE COMPANY           $         766
Southern Wine & Spirits of CA       $       3,507
Wine Warehouse                      $         534
Youngs Market Company               $       1,146
FINTECH                             $      20,000

Total Unpaid Balance               $       27,871
Case 20-32633-sgj11 Doc 18 Filed 10/23/20   Entered 10/23/20 21:27:37   Page 13 of 18
Case 20-32633-sgj11 Doc 18 Filed 10/23/20   Entered 10/23/20 21:27:37   Page 14 of 18
Case 20-32633-sgj11 Doc 18 Filed 10/23/20                    Entered 10/23/20 21:27:37              Page 15 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-SGJ-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


1   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).

ORDER GRANTING MOTION TO PAY CRITICAL VENDORS                                                   Page 1 of 4


                                                                                             EXHIBIT "B"
Case 20-32633-sgj11 Doc 18 Filed 10/23/20                     Entered 10/23/20 21:27:37               Page 16 of 18




    ORDER GRANTING MOTION INTERIM AUTHORITY FOR DEBTORS TO PAY
    ALL OR A PORTION OF THE PREPETITION CLAIMS OF CERTAIN CRITICAL
                               VENDORS

        Came on to be considered the Debtors’ Emergency Motion Interim and Final Authority to Pay All

or a Portion of the Prepetition Claims of Certain Critical Vendors (the “Motion”2). Based on the specific facts

and circumstances of this case and for the reasons stated on the record, which are incorporated herein,

the Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C.

§§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may

enter a final order consistent with Article III of the Constitution; (iii) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors and other parties in interest; (v) notice of the Motion and the

hearing were appropriate under the circumstances and no other notice need be provided; and (vi)

upon review of the record before the Court, including the legal and factual bases set forth in the

Motion and the statements made by counsel at the hearing, and after due deliberation thereon, there

being found good and sufficient cause exists it is hereby

        ORDERED that:

             1.       The Motion is granted;

             2.       The Debtors are authorized but not directed, in the Debtors’ sole discretion,
                      to (i) pay the critical vendors as described in the Motion; in the ordinary course
                      of business on a post-petition basis and that are due, consistent with
                      prepetition practices;

             3.       Notwithstanding the relief granted herein and any actions taken hereunder,
                      nothing contained in the Motion or this Order or any payment made pursuant
                      to this Order shall constitute, nor is it intended to constitute: (i) an admission
                      as to the validity or priority of any claim or lien against the Debtors; (ii) a waiver
                      of the Debtors’ rights to subsequently dispute such claim or lien on any
                      grounds; (iii) a promise or requirement to pay any pre-petition claim; (iv) an

2   Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

ORDER GRANTING MOTION TO PAY CRITICAL VENDORS                                                     Page 2 of 4
Case 20-32633-sgj11 Doc 18 Filed 10/23/20             Entered 10/23/20 21:27:37            Page 17 of 18




                 implication or admission that any particular claim is of a type specified or
                 defined in the Motion or this Order; (v) a request or authorization to assume
                 any prepetition agreement, contract or lease pursuant to Section 365 of the
                 Bankruptcy Code, except as set forth in the Motion; or (vi) a waiver of the
                 Debtors’ rights under the Bankruptcy Code or any other applicable law;

          4.     Notwithstanding anything to the contrary herein, nothing in this Order
                 authorizes the use of cash collateral or debtor-in-possession financing. Any
                 payments authorized to be made pursuant to the Motion shall be made only
                 to the extent authorized under the cash collateral and debtor-in-possession
                 financing order approved by the Court in effect as of the time such payment
                 is to be made (together with any approved budgets in connection therewith,
                 the “DIP Order”), and such payments shall be subject to the terms, conditions,
                 limitations, and requirements of the DIP Order in all respects. Any Agent
                 Consent (as defined in the DIP Order) or other consent or approval of the
                 DIP Agent given or requested in respect of any matters relating to this Order
                 shall require approval of the Requisite Lenders (as defined in the DIP Order);

          5.     Notwithstanding anything else in this Order to the contrary, any payments
                 authorized to be made by this Order shall be subject to the terms, conditions,
                 limitations, and restrictions set forth in that certain Order Granting Debtors’
                 Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108,
                 Authorizing (i) Maintenance of Existing Bank Accounts; (ii) Continuance of Existing
                 Cash Management System, Bank Accounts and Checks and Related Forms; (iii) Continued
                 Performance of Intercompany Transactions; (iv) Limited Waiver of Section 345(b) Deposit
                 and Investment Requirements; and (v) Granting Related Relief;

          6.     The banks and financial institutions on which checks were drawn in payment
                 of prepetition amounts to the critical vendors are authorized to receive,
                 process, honor and pay all such checks and electronic payment requests when
                 presented for payment, whether such checks or other requests were submitted
                 prior to, or after, the Petition Date, provided that the Debtors have sufficient
                 funds on deposit to cover such payments.

          7.     The contents of the Motion satisfy the requirements of Bankruptcy Rule
                 6003(b).

          8.     Notice of the Motion as provided therein shall be deemed good and sufficient
                 notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and
                 the Local Rules are satisfied by such notice.

          9.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
                 Order are immediately effective and enforceable upon its entry.

          10.    This Court retains jurisdiction with respect to all matters arising from or related
                 to the implementation of this Order.

    IT IS SO ORDERED.


    ORDER GRANTING MOTION TO PAY CRITICAL VENDORS                                           Page 3 of 4
Case 20-32633-sgj11 Doc 18 Filed 10/23/20     Entered 10/23/20 21:27:37   Page 18 of 18




                                # # # End of Order # # #



    SUBMITTED BY:

    Frank J. Wright
    Texas Bar No. 22028800
    Jeffery M. Veteto
    Texas Bar No. 24098548
    Jay A. Ferguson
    Texas Bar No. 24094648
    LAW OFFICES OF FRANK J. WRIGHT, PLLC
    2323 Ross Avenue, Suite 730
    Dallas, Texas 75201
    Telephone: (214) 935-9100

    PROPOSED COUNSEL TO DEBTORS
    AND DEBTORS-IN-POSSESSION




    ORDER GRANTING MOTION TO PAY CRITICAL VENDORS                         Page 4 of 4
